DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 03/15/2022.
Claim 2 is pending.

Response to Amendment

Applicant has amended independent claims 2 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1, 3-4 have been canceled by the Applicant.


Claim Objections

Claims 2 objected to because of the following informalities: 

-- assigning a VLAN to it. With -- should be --assigning a VLAN to it; with -- in claim 2 line 6. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See 608.01(m). 

-- into the inside the -- should be either “into” or “inside” or rephrase in claim 2 line 17.
-- with the VF on the pNIC -- has been repeatedly recited use without any benefit to the claim meaning and/or interpretation in claim 2. 

Appropriate correction is required.


Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description (or illustrated in the drawing and missing from the description): 

VM-1 206 A, Server-1 202 A as described in [0046] and fig 5 are illustrated as VM 1 and Server 1 in figs 2-4.  Similar inconsistencies exist with respect to VM-2, Server-2.
VF-1 (fig. 5 block 504) is missing from the description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (or appropriate correction in the description) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


The following claim language is not clearly understood:

Claim 2 line 7 recites “with the VF on the pNIC” and later repeats the same limitations on multiple occasion. It is unclear if this limitations adds anything other than what was recited on the first occasion. Applicant is requested to either delete unnecessary repetitions or at least provide in the remarks/argument as to why such a repetitions is needed in the claim (i.e. once VF is created/configured, it’s expected to exist unless destroyed/ unconfigured). Also, claim recites “with the VF on the pNIC” without clearly reciting a step of configuring/creating the VF on the pNIC.

Claim 2 lines 7-8 recites “with the VF on the pNIC, adding a MAC address…”. It is unclear MAC address is added to what/where (i.e. if the MAC address is added to the pNIC of the first server or first virtual machine/server or the first switch).

Claim 2 line 11-12 recites “with the VF on the pNIC, creating a new sub-interface bond0 and classifying a VLAN packet for the new sub-interface bond0 while claim 2 lines 3-4 recites “a specified virtual local area network (VLAN)” and claim 2 lines 6 recites “assigning a VLAN to it”. It is unclear if these VLANs are same or different e.g. specified VLAN, a VLAN and “a VLAN packet” are referring to same VLAN or different VLANs. It is also unclear if the bond0 and is a PF or sub-interface or sub-interface on the PF. 

Claim 2 lines 14-16 recites “creating a tunnel to another virtual multilayer switch of the second server” without reciting the step of “creating another virtual multilayer switch on the second server”.

Claim 2 line 17 recites “inserting the data packet into the inside the tunnel”. It is unclear what is being referred by “into the inside the”.  It is also unclear if the policy itself is inserted into the packet or packet is routed according to the user specified policy. Applicant is requested to rephrase to provide further clarity.

Claim 2 lines 15 recites “another virtual multilayer switch” and further in line 18 recites “an other virtual multilayer switch”. It is unclear if the two switches are same or different. Claim also missing the step of creating of the virtual multilayer switch on the second server.

Claim 2 line 11 recites creating “new sub-interface bond0” while in line 9 recites “PF is part of bond0”. It is unclear if the new sub-interface is the part of same physical function or VF and in the first or second server/VM. It is also unclear if the sub-interface bond0 and new sub-interface bond0 are same or different and are on the same/different server.

Claim 2 lines 7-10 recites “with the VF on the pNIC, …data packet reaches the bond0 as a single logical interface. It is unclear if the data packet or bond 0 is a single logical interface.

Claim 2 line 24 recites “from the specified bond0, communicating the data packet”. It is unclear if the bond0 is referring the which interface e.g. logical interface or sub-interface as recited in the claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2017/0264622 A1) in view of Sudhakaran et al. (US 2019/0238365 A1, hereafter Sudhakaran) and further in view of Oved (US 2018/0232334 A1).
Sudhakaran was cited in the last office action.

As per claim 2, Cooper teaches the invention substantially as claimed including a computerized method comprising: 
with a first virtual machine (VM) on a first server ([0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop), sending a data traffic ([0038] network traffic of virtual machines) to a second VM on a second server ([0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop) in a virtual network identified by a specified virtual local area network (VLAN) ([0041] virtual cloud infrastructure of communication system 100, virtual cloud infrastructure, network [0028] network traffic, flow, identified by VLAN [0083] VAL tag, for each routes); 
with a virtual function (VF) on a physical network interface controller (pNIC) of the first server, assigning a VLAN to it (fig. 10 physical network interface card 1010 virtual function 1016 [0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop [0083] VAL tag, for each routes). 
with the VF on the pNIC (fig 10 pNIC 1010, VF 1016), adding a Media Access Control (MAC) address of the second VM to redirect a data packet to a physical function of the pNIC of the second server (fig. 10 pNIC 1010 VF 1016 [0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop [0071] VM2.MAC [0129] packet, destination MAC address [0110] multiple SR-IOV channels, physical NIC); 
with the VF on the pNIC (fig 10 pNIC 1010, VF 1016), wherein a user provides a set of policies that are inserted into a VLAN packet to achieve network virtualization ([0089] policy manager, security policy, source guest virtual machine, packet stream [0038] users, provide, policies, virtual machines [0133] user, update/add security policy fig. 8 flow route table 882 policy manager 870); 
with the VF on the pNIC (fig 10 pNIC 1010, VF 1016), creating a virtual multilayer switch on the first server (fig 10 vSwitch 1022 virtual server 1000 distribution manager 1080 [0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop );
with the VF on the pNIC (fig 10 pNIC 1010, VF 1016), another virtual multilayer switch of the second server (fig 10 vSwitch 1022 distribution manager 1080 virtual server 1000 [0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop);
communicating the data packet to a destination that is an other virtual multilayer switch of the -4-Application No. 16/356,426 second server ([0111] virtual switches, vNIC, guest VM, communicate, switches fig 10 vSwitch 1022 virtual server 1000  [0112] [0041]); 
with the VF on the pNIC (fig 10 pNIC 1010, VF 1016); adding a user specific policies on a first virtual multilayer switch to send the data packet towards a specified VF ([0038] users, provide, policies, virtual machines [0133] user, update/add security policy fig. 8 flow route table 882 policy manager 870 [0113] Distribution manager 1080 may be provided to enable routing of flows from particular guest VMs 1030 according to predefined policies); 
communicating the data packet to a second pNIC on the second server ([0129] distribution manager, packet, switch, destination MAC address fig 10 VM, vSwitch [0112] vNIC, guest VMs, send/receive packets, pNIC, virtual function 1016 [0041]); and 
with the second pNIC checking a destination MAC address of the second VM and sending the data packet to the specified VF of the second VM on the second server (fig 10 pNIC 1010 VF 1016 VM 1030 [0041] fig 1 VDI 130, servers 112, separate virtual machine, created, each physical desktop [0113] Distribution manager 1080 may be provided to enable routing of flows from particular guest VMs 1030 [0119] virtual machines 1130, virtual switches 1122, SR-IOVs, virtual function, moving data to and from guest VM, packet, delivered, according to a destination MAC address), and 
wherein the user specific policies are inserted to achieve network virtualization  ([0038] users, provide, policies, virtual machines [0133] user, update/add security policy fig. 8 flow route table 882 policy manager 870 [0113] Distribution manager 1080 may be provided to enable routing of flows from particular guest VMs 1030 according to predefined policies), and 
wherein the VLAN is a Virtual Extensible LAN (VXLAN) ([0028] packet stream, flow, VXLAN), wherein the VF comprises a Single root input/output virtualization (SR-IOV) Virtual Function ([0109] SR-IOV, permits, one or more interfaces, physical NIC, virtual function).

	Cooper doesn’t specifically teach the PF is part of a bondO, and wherein the data packet reaches the bondO as a single logical interface, creating a new sub-interface bondO and classifying a VLAN packet for the new sub-interface bondO, creating a new sub-interface bondO and classifying a VLAN packet for the new sub-interface bondO,  creating a tunnel, inserting the data packets into the inside the tunnel, send the data packet towards a specified VF via a specified bondO,  from the specified bondO, communicating the data packet to a physical function (PF).

	Sudhakaran, however, teaches the PF is part of a bond ([0014] port group, virtual computing, enable micro-segmentation and process traffic between VMs [0033] port group 402, logical ports [0034] trunk, traffic using trunk port-group), and classifying a VLAN packet for the new sub-interface ([0026] network controller, virtual bridge, translate/redirect, traffic, to/from VMs, using trunk ports and the sub-ports identify VLAN-aware VMs, associated unique identifier, relationship between network ports on VXLAN networks, the sub-ports, and the trunk ports, e.g. network port, for each vNIC, VMs, for translating VLAN tagged data), creating a tunnel ([0030] VTEPs 304A and 304B, respectively, to originate or terminate VXLAN tunnels between hosts 202A and 202B fig 6 virtual bridge 608A, PNIC 610 [0021] fig 3 virtual bridge 206B, OVS bridges, host 202B), inserting the data packets into the inside the tunnel ([0030] route, VXLAN traffic to/from VMs based on open flow rules via VTEPs, VMs 204A-B carry the traffic between hosts 202A-B).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cooper with the teachings of Sudhakaran of grouping ports and enable micro-segmentation and process traffic between VMs, translate/redirect traffic to/from VMs using trunk ports and the sub-ports identify VLAN-aware VM with associated unique identifier, creating VTEP to originate or terminate VXLAN tunnels between hosts and route traffic via VTEP to improve efficiency and allow the PF is part of a bond, and classifying a VLAN packet for the new sub-interface, create tunnel and inserting the data packets into the inside the tunnel to the method of Cooper as in the instant invention.

	Cooper and Sudhakaran, in combination, do not specifically teach the PF is part of a bondO, and wherein the data packet reaches the bondO as a single logical interface, creating a new sub-interface bondO and classifying a VLAN packet for the new sub-interface bondO, send the data packet towards a specified VF via a specified bondO,  from the specified bondO, communicating the data packet to a physical function (PF).

	Morrison, however, teaches the PF is part of a bondO ([0045] multiple socket network interface, form, interface group, physical function, NIC, bond fig 2 eth0 eth1 bond0), and wherein the data packet reaches the bondO as a single logical interface ([0045] bonding, multiple, interface, an interface group, bond 56 implemented in a single interface fig 2 56), creating a new sub-interface bondO and classifying a VLAN packet for the new sub-interface bondO ([0045] bond0, single interface, single/multiple IP address, each IP address, different routing table entry), send the data packet towards a specified VF via a specified bondO,  from the specified bondO, communicating the data packet to a physical function (PF) ([0014] exchanging traffic, multi-socket network interface, bonding module, plurality of network interfaces [0047] interfaces, bonding, endpoint affinity, PCIe NIC, physical function).

	It would have been obvious to one of ordinary skills in the art to combine the teachings of Cooper and Sudhakaran with the teachings of Oved of grouping multiple network interface into a single interface bond0 and assigning single/multiple IP addresses to the bond0 interface for exchanging traffic through plurality network interface with affinity to physical function of PCIe NIC socket to improve efficiency and allow the PF is part of a bondO, and wherein the data packet reaches the bondO as a single logical interface, creating a new sub-interface bondO and classifying a VLAN packet for the new sub-interface bondO, send the data packet towards a specified VF via a specified bondO,  from the specified bondO, communicating the data packet to a physical function (PF) to the method of Cooper and Sudhakaran as in the instant invention.

Response to Arguments

Some of the previous claim objections have been withdrawn. However, some of the claim objections have been maintained.
Some of the previous objections to the drawings have been withdrawn. However, some of the drawing objections have been maintained. 
Some of the previous 112(b) objections to the claims have been withdrawn. However, some new rejections have been made and some have been maintained.
Applicant's arguments filed on 03/15/2022 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195